Citation Nr: 1452508	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974 and from January 1975 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2011, December 2013, and May 2014, the Board remanded the case for further development.  It has properly been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran has not had a left ear hearing loss disability during the course of his claim and appeal.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits

The Veteran contends that he is entitled to service connection for hearing loss in his left ear due to noise exposure during military service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the Veteran, as a lay person, is competent to describe hearing problems.  However, as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, the Board determines that competent medical evidence is necessary to diagnose the disability.  

The Veteran was afforded a VA audiology examination in December 2008 to determine the nature and etiology of his hearing loss.  The clinical examination revealed pure tone thresholds in the Veteran's left ear of 10, 10, 10, 25, and 35 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The examiner opined that the Veteran had normal hearing through 3000Hz, with mild to severe sensorineural hearing loss at 4000Hz.  

During that examination, his right ear hearing acuity was also tested and he was found to have a mild right ear hearing loss that met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Speech recognition scores were 100 percent for both ears.  Per the Veteran's self report of a high pitched ringing in his ears, the audiologist diagnosed tinnitus.  The audiologist provided an opinion that his right ear hearing loss and tinnitus were not related to his active service.  The AOJ denied service connection for bilateral hearing loss and tinnitus in a June 2009 decision.  The Veteran disagreed with that decision.  

The Veteran underwent a VA audiology examination in September 2010.  The record, however, reflected that the results were inconsistent, even after reinstruction.  The audiologist reported that due to inconsistent responses, the results should not be used for rating purposes.  The audiologist stated that his speech reception scores were recorded at 50 decibels for the right ear and 45 decibels for the left ear, but his lowest pure tone threshold was at 75 decibels for each ear.  She concluded that due to inconsistent responses, the results should not be used for rating purposes.  

In a letter dated in January 2011, the Appeals Management Center (AMC) stated that it had granted service connection for tinnitus and right ear hearing loss.  

Apparently, the Board was unaware of this when it issued a June 2011 Remand (not issued by the undersigned) because in that Remand, the Board listed the issues as entitlement to service connection for tinnitus and bilateral hearing loss and remanded both issues for a new VA examination.  The AMC issued a rating decision in December 2011 granting service connection for right ear hearing loss and tinnitus.  

The Veteran underwent a VA audiology examination in August 2011.  Upon examination, the audiologist concluded that the test results were unreliable for rating purposes.  

In an October 2013 letter, the Veteran provided an explanation as to the hearing test results.  He stated that he had always cooperated with the examiners and tried to follow their instructions.  He stated that what the examiners do not understand is that in a perfectly quite room with no other sound the ringing in his ears is very loud, particularly while wearing headphones.  He stated that when instructed to press the button (to respond to the threshold testing) as soon as he heard the sound he constantly hears the ringing so he pressed the button right away.  He stated that when told that he was incorrect and to wait until he heard the sound he waited until the sound became louder than the ringing and then pressed the button.  The Veteran stated his belief that the examiner made the comments because the results did not come out the way the examiner expected.  

The Veteran also stated that that with regard to the speech discrimination scores, those are dependent on the volume of the sound.  He stated that with no outside noises of any kind and the examiner speaking louder than the ringing he did not have a problem.  

In light of the above, in December 2013, the Board remanded this issue to provide the Veteran another VA audiology examination.  

The Veteran underwent another VA audiology examination in February 2014 pursuant to the Board's December 2013 remand.  The clinical examination revealed pure tone thresholds in the Veteran's left ear of 55, 55, 65, 65, and 75 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively, levels of which would generally meet the criteria under 38 C.F.R. § 3.385 if accurate.  

However, the audiologist reported that the test results were again inconsistent.  He noted that the pure tone thresholds were not in agreement with the speech reception threshold and that the word recognition scores would not be likely at the presentation levels tested if the Veteran's admitted pure tone thresholds were true.  For these reasons, the examiner stated that the test results should in no way be used for rating purposes.  As to a nexus opinion, the examiner explained that he could not provide one because the test results were deemed invalid due to gross inconsistencies in the Veteran's responses.  

To insure every consideration was provided to the Veteran, the Board again remanded this case in May 2014 to again attempt to assess the Veteran's hearing acuity.  VA afforded him an examination in June 2014.  The audiologist indicated that his threshold levels could not be determined upon testing at the requisite frequencies.  The audiologist again indicated that the results of that testing are inconsistent and should not be used for rating purposes.  

The audiologist explained that the reason the test results are not valid (not indicative of organic hearing loss) is because the Veteran was not cooperative with testing.  The audiologist explained that the Veteran was reinstructed several times with clear instructions.  

Speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  The audiologist indicated that use of the word recognition scores is appropriate for this Veteran.  The audiologist indicated that the Veteran had normal hearing as to both ears.  

The Board has considered the Veteran's explanation in the October 2013 letter but finds it insufficient to account for his response to testing on several occations.  The Veteran was tested by four different audiologists.  Such professionals have significant experience administering threshold testing, including to persons who suffer from hearing loss and tinnitus.  Here, the audiologist's recorded values in decibels for the speech recognition testing as well as the thresholds at which the Veteran responded to the threshold testing.  Their expert opinions as to whether he was cooperating with the testing are based on objective values.  That basis, coupled with their expertise in the area of hearing and hearing testing, lead the Board to the conclusion that their opinions are more probative than the Veteran's as to whether he was cooperating with the testing.   

Simply stated, the Board finds that the evaluations provide highly probative evidence against this claim, outweighing the Veteran's belief, however sincere.

For these reasons, the Board concludes that further threshold testing is not called for in this case.  The only valid results from the testing are the 2008 threshold testing results and all of the speech discrimination test results.  These support a finding consistent with the audiologist's determination that the Veteran has normal left ear hearing.  As a hearing loss disability, as defined by VA regulations, has not been shown, despite repeated testing, for the left ear, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had a left ear hearing loss disability, for VA purposes, at any time contemporaneous to from when he filed his claim to the present.  As the current disability element of a service connection claim is not met, the appeal must be denied.  There is no reasonable doubt to be resolves as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and, as explained in the Merits section of this decision, VA has afforded the Veteran adequate examinations.  

It is noted that the Veteran's service treatment records from his first period of service have not been all obtained and the RO has indicated, in an October 2011 memorandum, that the records are unavailable.  This determination by the RO is supported by the record.  As those records could not show a current hearing loss disability for VA purposes, the absence of those records is not particularly important in this case.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to service connection for left ear hearing loss is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


